DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 4/27/2022. 
Claims 1 have been amended. No claims have been cancelled. Claims 1-17 are pending and addressed below. Claims 9-17 have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harlev (U.S. PGPub. 20170312008) in view of Curley (U.S. PGPub. No. 20200015880) in further view of Gelbart (U.S. PGPub. No. 20080004534).
Regarding claim 1, Harlev teaches:
An irrigated ablation system, comprising: a medical probe comprising: a flexible insertion tube having a distal end configured to be inserted into a chamber of a heart; (Para. 0087, 0098-0099; Fig. 2, catheter shaft 122)
an ablation electrode disposed at the distal end and configured to convey ablation energy to a region of myocardial tissue with which the electrode is in contact; (Para. 0091-0092; Fig. 2, ablation electrode 124)
a temperature sensor disposed at the distal end and configured to output a temperature signal indicative of a temperature of the region of myocardial tissue; (Para. 0091, 0095, 0278; Fig. 3, sensor 126)
a channel contained within the insertion tube and configured to deliver an irrigation fluid to the distal end; (Para. 0098; Fig. 4, lumen 151) 
and one or more fluid ports coupled to the channel and disposed at the distal end; (Para. 0098; Fig. 5, irrigation holes 134)
an ablation energy generator configured to apply a specified level of the ablation energy to the ablation electrode; (Para. 0090, 0258; Fig. 1, generator 114)
a pump configured to force the irrigation fluid into the channel at a controllable pumping rate; (Para. 0098; Fig. 1, pump 114)
and a processor (Para. 0089; Fig. 1, processing unit 109a) 
configured to control the pumping rate responsively to the temperature signal… (Para. 0175, 0278) 
…a specified ablation temperature, which is no greater than 55 degrees Celsius… (Para. 0034)
…while the ablation energy generator delivers a constant level of the ablation energy to the ablation electrode. (Para. 0034, 0272)
Although Harlev teaches adjusting the pumping rate based on a sensed temperature (Harlev, Para. 0278), Harlev does not explicitly disclose wherein the difference between the specified ablation temperature and the indicated temperature is no greater than 2.5 degree Celsius.
In related cardiac treatment art, Curley teaches controlling the desired flow rate responsively to the temperature signal (Para. 0072), so that the difference between a specific ablation temperature (reference temperature, Para. 0030, 0107) and the indicated temperature (sensed temperature, Para. 0030, 0107) … wherein the irrigation pump flow control is related to the temperature difference (Para. 0072, 0104). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Harley based on the teachings of Curley to incorporate controlling the flow rate in response to a temperature difference in order to determine whether to terminate, resume or adjust the treatment therapy (Curley, Para. 0072). 
The Harley/Curley combination remains silent to the specificity of the 2.5 temperature range desired. In related cardiac ablative art, Gelbart teaches the ability to reliably detect temperature differences as low as 0.1 degree Celsius (Gelbart, Para. 0051). Gelbart also teaches maintaining the indicated temperature (temperature of elements) to be 0.1-3 degree Celsius above a specified ablation temperature (blood temperature) (Gelbart, Para. 0035).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Harlev/Curley combination based on the teachings of Gelbart to incorporate controlling the pumping rate so that a difference between a specified ablation temperature and the indicated temperature is no greater than 2.5 degrees in order to avoid any potential tissue damage (Gelbart, Para. 0034). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 2, the Harlev/Curley/Gelbart combination teaches:
The irrigated ablation system according to claim 1, (described above)
wherein the medical probe comprises an intracardiac catheter. (Harlev, Para. 0099, 0168)
Regarding claim 3, Harlev teaches:
The irrigated ablation system according to claim 1, (described above)
wherein the irrigation fluid comprises a saline solution. (Harlev, Para. 0023)
Regarding claim 4, the Harlev/Curley/Gelbart combination teaches:
The irrigated ablation system according to claim 1, (described above) 
wherein the specified ablation temperature is at least 420C. (Harlev, Para. 0034)
Regarding claim 5, the Harlev/Curley/Gelbart combination teaches:
The irrigated ablation system according to claim 1, (described above)
wherein the temperature sensor comprises a thermocouple. (Harlev, Para. 0269)
Regarding claim 6, the Harlev/Curley/Gelbart combination teaches:
The irrigated ablation system according to claim 1, (described above)
and comprising a temperature module configured to receive the temperature signal from the temperature sensor, (the Harlev/Curley/Gelbart combination, Para. 0278)
to compute, based on the temperature signal, a temperature value, (Harlev, Para. 0278)
and wherein the processor is configured to control the pumping rate responsively to the temperature signal by controlling the pumping rate responsively to the temperature value. (Harlev, Para. 0278, 0175)
Regarding claim 8, the Harlev/Curley/Gelbart combination teaches:
The irrigated ablation system according to claim 1, (described above)
wherein the ablation energy is selected from a list consisting of radio-frequency (RF) energy, high-intensity focused ultrasound (HIFU) energy and pulsed field ablation (PFA) energy. (Harlev, Para. 0246)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Harley/Curley/Gelbart combination in further view of Sherman (U.S. PGPub. No. 20110270247).
Regarding claim 7, the Harlev/Curley/Gelbart combination teaches:
The irrigated ablation system according to claim 6, (described above)
wherein the processor is configured to control the pumping rate responsively to the temperature signal (Harlev, Para. 0278, 0175)
The Harley/Curley/Gelbart combination does not explicitly disclose a PID algorithm. In related ablation treatment art, Sherman teaches:
by applying a proportional-integral-derivative controller (PID) algorithm to the indicated temperature. (Sherman, Para. 0050)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Harlev/Curley/Gelbart combination based on the teachings of Sherman to incorporate a proportional-integral-derivative controller (PID) algorithm in order to appropriately control the power applied to tissue based on temperature measurements (Sherman, Para. 0015).
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s argument of the limitations that art not by the Harley/Sherman/Gelbart combination are moot in view of the new rejections in view of Curley. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794